ICJ_058_NuclearTests_AUS_FRA_1973-08-28_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)

ORDER OF 28 AUGUST 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ESSAIS NUCLÉAIRES
(AUSTRALIE c. FRANCE)

ORDONNANCE DU 28 AOÛT 1973
Official citation:

Nuclear Tests (Australia v. France), Order of 28 August 1973,
I. C.J. Reports 1973, p. 338.

Mode officiel de citation:

Essais nucléaires ( Australie c. France), ordonnance du 28 août 1973,
C.J. Recueil 1973, p. 338.

 

Node rentes JO 7

 

 

 
28 AUGUST 1973

ORDER
NUCLEAR TESTS CASE
(AUSTRALIA v. FRANCE)
AFFAIRE DES ESSAIS NUCLÉAIRES
(AUSTRALIE c. FRANCE)
28 AOÛT 1973

ORDONNANCE
338

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1973

28 août 1973

AFFAIRE DES ESSAIS NUCLÉAIRES
(AUSTRALIE c. FRANCE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 40 du Règlement de la
Cour,

Vu l’ordonnance du 22 juin 1973 par laquelle la Cour a notamment
fixé au 21 septembre 1973 la date d’expiration du délai pour le dépôt du
mémoire du Gouvernement australien et au 21 décembre 1973 celle de
l'expiration du délai pour le dépôt du contre-mémoire du Gouvernement
français sur la question de la compétence de la Cour pour connaître du
différend et sur celle de la recevabilité de la requête,

Considérant que, par lettre du 10 août 1973, le co-agent de l’Australie a,
pour les raisons par lui exposées, demandé que la date d’expiration du
délai pour le dépôt du mémoire soit reportée au 21 décembre 1973;

Considérant que, par une nouvelle lettre en date du 13 août 1973, le
co-agent de l’Australie a indiqué qu’il suffirait que ce délai soit reporté au
23 novembre 1973;

Considérant que des copies de ces communications ont été transmises
au Gouvernement français, qui a été invité à faire connaître son opinion
à la Cour;

Considérant que, par une communication verbale du 23 août 1973, con-
firmée par une lettre du même jour, le chargé d’affaires ad interim de

4

1973
28 août
Rôle général
n° 58
ESSAIS NUCLÉAIRES (ORDONNANCE 28 VIII 73) 339

France aux Pays-Bas a fait savoir que le Gouvernement français, ayant
dénié la compétence de la Cour en l’affaire, ne saurait exprimer une
opinion sur la demande du Gouvernement australien;

Reporte au 23 novembre 1973 la date d’expiration du délai pour le
dépôt du mémoire du Gouvernement australien ;

Reporte au 19 avril 1974 la date d'expiration du délai pour le dépôt du
contre-mémoire du Gouvernement français;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-huit août mil neuf cent soixante-treize, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement australien et au
Gouvernement français.

Le Président,
{ Signé) Manfred Lacus.

Le Greffier,
(Signé) S. AQUARONE.
